DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 49-56 directed to an invention non-elected without traverse.  Accordingly, claims 49-56 have been cancelled.

Allowable Subject Matter
Claims 33, 35-43 and 45-48 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior arts fails to anticipate or fairly render obvious the invention provided by the independent claim. The closest prior arts considered on the record are Fieler et al. (US 2010/0018248) and Hart et al. (2010/0147022). Fieler teaches a method for removing a solidifiable gas component from a process gas stream (Abstract), the method comprising contacting in a countercurrent manner in two or more equilibrium stages in a contacting assembly [100] (intermediate spray section 108; fig. 5, element 510) a process gas stream (10) containing a solidifiable gas (e.g., C02, H2S) component with a cold liquid (21) at a contacting temperature and a contacting pressure to form a liquid-solid slurry containing the cold liquid and solids formed by solidifying at least a portion of the solidifiable gas component in the process gas stream (See Abstract; ¶0010, 0018, 0052, 0092-0094, 0097-0100), wherein: the contacting further forms a treated gas stream (14) containing a portion of the process gas stream (e.g., Methane) that was not solidified by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763